--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit 10.2


Loan No. ___________
Salt Lake City, Utah
December 6, 2005


Amended and Restated Revolving Promissory Note


FOR VALUE RECEIVED, the undersigned ("Borrower") promises to pay to the order of
U. S. Bank National Association ("Bank") at its office located at 170 South Main
Street, 6th Floor, Salt Lake City, Utah 84101 or at such other location as
designated by Bank, in lawful money of the United States of America, the
principal amount of Eight Million Dollars ($8,000,000.00), or such portion
thereof as from time to time may be outstanding, on May 31, 2006 (the “Maturity
Date”), and to also pay interest thereon at said location, in like money, from
the date hereof on the unpaid principal amount hereof until such amount shall be
paid in full.


This Note is the Revolving Promissory Note referred to in a related Loan
Agreement dated July 3, 2002 as amended (the “Agreement”) and is entitled to the
benefits and is subject to the provisions and definitions thereof. Capitalized
terms shall have the meaning given in the Agreement unless defined otherwise in
this Note.


Interest on each advance hereunder shall accrue at an annual rate equal to 1.25%
plus the one-month LIBOR rate quoted by Bank from Telerate Page 3750 or any
successor thereto, which shall be that one-month LIBOR rate in effect two New
York Banking Days prior to the beginning of each calendar month, adjusted for
any reserve requirement and any subsequent costs arising from a change in
government regulation, such rate to be reset at the beginning of each succeeding
month. The term “New York Banking Day” means any day (other than a Saturday or
Sunday) on which commercial banks are open for business in New York, New York.
If the initial advance under this Note occurs other than on the first day of the
month, the initial one-month LIBOR rate shall be that one-month LIBOR rate in
effect two New York Banking Days prior to the date of the initial advance, which
rate plus the percentage described above shall be in effect for the remaining
days of the month of the initial advance; such one-month LIBOR rate to be reset
at the beginning of each succeeding month. Bank’s internal records of applicable
interest rates shall be determinative in the absence of manifest error.


Borrower may prepay principal without penalty.


Upon the occurrence of an Event of Default, the applicable rate of interest
shall increase by two percent (2%) per annum.


Monthly payments of all accrued and unpaid interest shall be due and payable on
the first (1st) day of each month and continuing each month thereafter.


On the Maturity Date, the entire outstanding principal balance, all remaining
accrued and unpaid interest and all other amounts outstanding under this Note
shall be due and payable in full.


The actual interest to be charged under this Note shall be calculated on a year
of three hundred sixty (360) days on a daily basis for the actual number of days
the unpaid principal balance hereof is outstanding.


If a payment on this Note becomes due and payable on a Saturday, Sunday or legal
holiday under the laws of the State of Utah, the payment date shall be extended
to the next succeeding business day and interest hereon shall be payable at the
then applicable rate during such extension.


All payments received by Bank may be applied to amounts due under this Note, the
Agreement and all related documents in such order as Bank may elect.

 
 

--------------------------------------------------------------------------------

 



Upon the occurrence of an Event of Default, it shall be optional with the holder
of this Note to declare the entire principal and interest sum hereof due and
payable in full, and proceedings may at once be instituted for the enforcement
and collection of the same by law.


Borrower agrees to pay all reasonable attorneys' fees and other expenses
incurred by Bank in the enforcement of any of its rights hereunder whether the
default is ultimately cured or whether Bank is obligated to pursue its legal
remedies, including such expenses incurred prior to the institution of legal
action, during the pendency of such legal action, during any bankruptcy or
insolvency proceeding and continuing to include all such expenses incurred in
connection with any appeal to higher courts arising out of legal proceedings to
enforce Borrower's obligations hereunder.


The makers, sureties, guarantors and endorsers of this Note jointly and
severally waive presentment for payment, protest, notice of protest and of
nonpayment of this Note. Borrower agrees that failure of Bank or any holder of
this Note to exercise its rights hereunder shall not constitute a waiver of the
right to exercise the same in the event of a later default.


This Note shall be construed according to the laws of the State of Utah.


This Note replaces and amends by substitution all prior promissory notes
executed in connection with the Agreement.


“Borrower”


Utah Medical Products, Inc.,
a Utah corporation


By:  /s/ Kevin L. Cornwell                        


Its:  CEO                                                 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------